Exhibit 10.38

Named Executive Officer Compensation Information – 2012 Salaries and Target
Bonus Percentages

The table below provides information regarding the annual base salaries and
target bonus percentages for the Company’s 2011 named executive officers
currently employed by the Company for the 2012 performance period:

 

Named Executive Officer

   2012 Annual Base Salary      2012 Target  Bonus
Percentage (1)  

Ronald W. Barrett, PhD

Chief Executive Officer

   $ 469,985         90 % 

William G. Harris

Senior Vice President of Finance and Chief Financial Officer

   $ 360,190         40 % 

Vincent J. Angotti

Senior Vice President, Chief Commercialization Officer

   $ 416,009         40 % 

Gianna M. Bosko

Senior Vice President, Chief Administrative Officer and General Counsel

   $ 337,020         40 % 

David R. Savello, PhD

Senior Vice President of Development Operations

   $ 360,717         40 % 

 

(1) Represents a percentage of 2012 annual base salary pursuant to the terms and
conditions of the XenoPort, Inc. Corporate Bonus Plan.